Citation Nr: 1026384	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a sleep 
disorder, to include sleep apnea and narcolepsy.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a low back 
disc disability, to include as secondary to sleep apnea.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been sufficient to 
reopen a claim of service connection for a right inguinal hernia 
repair.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
prostatitis.  
 
6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for myositis, 
claimed as chest pain and breathing problems.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
depression.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1974 to August 
1977.

This matter arises from a January 2007 rating decision, which 
found that the Veteran had not submitted new and material 
evidence and denied reopening the service connection claims.  

By way of procedural background, the Veteran's claims of a sleep 
disorder and myositis were initially denied in a November 1994 
rating decision as the RO found there was no evidence that the 
sleep disorder was incurred in or aggravated by service and that 
the myositis was not a chronic disability.  In a February 2003 
rating decision, the RO denied the Veteran's service connection 
claim for depression as the evidence did not show that this 
disability was related to service.  His claim of service 
connection for myositis was reopened and denied on the basis that 
the evidence did not show that post-service treatment for his 
chest pain was related to service.  The Veteran's claim of 
service connection for a sleep disorder was not reopened at this 
time.  The Veteran filed a Notice of Disagreement (NOD) in 
February 2004 and a Statement of the Case was issued in March 
2005.  However, the Veteran did not file a timely substantive 
appeal and was notified of this fact in a June 2005 letter.  As 
such, the February 2003 rating decision became final.  

In March 2005, the RO denied the Veteran's claims of service 
connection for a low back disability, GERD, right inguinal hernia 
repair, and prostatitis.  The RO found that there was no evidence 
showing chronic conditions for these disorders and no showing 
that they were due to service, to include his tour of duty in 
NORAD.  The Veteran did not file a NOD and the March 2005 rating 
decision became final.  In August 2006, the Veteran filed a 
petition to reopen his claims of service connection for myositis, 
a low back disability, a sleep disorder, right inguinal hernia, 
GERD, prostatitis, and depression.  As noted above, the RO denied 
this petition to reopen the Veteran's service connection claims 
finding no new and material evidence was submitted.  

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing.  A transcript 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran receives Social Security Administration (SSA) 
disability benefits.   During the Travel Board hearing, the 
Veteran testified that in the mid-1990s he was granted SSA 
disability benefits for depression, narcolepsy, and a low back 
disability.  The decision and supporting medical documentation 
relating to the SSA disability benefits have not been associated 
with the claims file.  

When VA has notice that a veteran is receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Golz v. Shinseki, 
590 F.3d 1217 (Fed. Cir. 2010); see also Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Based upon the Veteran's testimony, the SSA 
records are relevant with respect to his claims for depression, a 
sleep disorder, and a low back disability.  

Additionally, the Veteran testified that he received treatment 
for all his claimed disabilities in the early to mid-1990s, which 
was over fifteen years ago.  It was noted that many of these 
private records may now be unavailable due to this length of time 
since treatment.  It was also indicated that the SSA disability 
records may contain currently unavailable records relevant to his 
other claims.  Because these medical records "may give rise to 
pertinent information" regarding the other disorders on appeal, 
they may be relevant.  Golz, 590 F.3d at 1323.  As such, these 
SSA disability records should be obtained.    

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  The Veteran testified 
to receiving treatment for his sleep disorder and hernia disorder 
from Aurora Presbyterian Hospital, in Aurora, Colorado.  It 
appears that the Veteran submitted one treatment note from Aurora 
Presbyterian Hospital which shows treatment for his sleep 
disorder.  The claims file contains an August 2002 records 
request to Aurora Presbyterian Hospital for medical records.  
These records are not associated with the claims file, and there 
is no negative response on file.  

Additionally, there is an October 2002 records request to a Dr. 
J.M. from Denver, Colorado.  These records are also not 
associated with the claims file, and there is no negative 
response on file.  The Veteran was not notified that these 
records were not obtained.  The RO should again attempt to obtain 
these records.  

During his Travel Board hearing, the Veteran testified that he 
sought treatment from Baylor University Medical Center for his 
back disability and Saint Joseph's Medical Center for his 
myositis.  Further, in his June 2002 claim, the Veteran indicated 
that he received treatment from the Swedish Medical Center in 
Englewood, Colorado, for his sleep disorder.  Also included in 
his June 2002 claim were addresses for the medical center and 
dates of treatment.  The Veteran also submitted a June 1993 
letter from his private treating physician, Dr. D.S., which 
states that the Veteran was also receiving treatment from 
Mortbello Community Health Center for his sleep disorder.  
Although the Veteran did not submit signed forms authorizing VA 
to obtain these records, the Board finds that these records would 
aid in the adjudication of this appeal. The RO should assist the 
Veteran in obtaining a signed release form authorizing VA to 
obtain these private medical records.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the decision and records pertinent 
to the Veteran's claim for SSA disability 
benefits.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

2.	Obtain the Veteran's treatment records 
from the VA medical facilities in Denver 
and Hot Springs from September 2008 to the 
present.

3.	Obtain the Veteran's private treatment 
records from Dr. J. M., Aurora 
Presbyterian Hospital, Baylor University 
Medical Center, St. Joseph's Medical 
Center, Swedish Medical Center, and 
Mortbello Community Health Center. These 
records should thereafter be associated 
with the claims file.  All efforts to 
obtain these records should be fully 
documented.  If the RO is unable to obtain 
these records, notice should be provided 
to the Veteran of this inability pursuant 
to 38 C.F.R. § 3.159(e).   

4.	Then readjudicate the claims.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


